DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention Group I and Species A1 and B1 (Figs. 2a-2b and 3a-3c), in the reply filed on 09/07/2022 is acknowledged.
Applicants designated claims 1-6 and 9-11 read into elected Species.
Claims 7-8 and 12-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/07/2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the conductive layer comprises a plurality of second deposition openings which are respectively aligned with the plurality of first deposition openings” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The examiner cannot find any Figure includes both “a plurality of first deposition openings (OPP1)” and “a plurality of second deposition openings (OPP2)”, not to mentioned the “respectively aligned” relationship. The examiner does note that Fig. 2A and Fig. 2B are both view the rear surface of the mask ([0066]), they are different embodiments. As they are considered as obvious variant, they are not separated into different Species in the restriction requirement.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “wherein the conductive layer comprises a plurality of second deposition openings which are respectively aligned with the plurality of first deposition openings” and Claim 11 recites “wherein the plurality of first electrode portions and the plurality of second electrode portions further comprise a plurality of second deposition openings which are respectively aligned with the plurality of first deposition openings”, it is not clear what are these plurality of second deposition openings OPP2 are in the presence of the plurality of first deposition openings OPP1, because of Application’s Specification does not show this relationship. 

Claims 10 and 11 will be examined as both the plurality of first deposition openings and the the plurality of second deposition openings are subgroups of OPP1 which are aligned to each other by grouping appropriately. As there is no guidance from Applicants’ drawing and Specification, the “aligned” is considered from any viewing angle and inclusive of parallel from any viewing angle.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Atobe et al. (US 20040142108, from IDS, ‘108), in view of Yu (US 20140357003, hereafter ‘003).
‘108 teaches some limitations of:
Claim 1: Mask Vapor Deposition System (title, the claimed “A deposition mask comprising”): 
FIG. 6 is an illustration showing an deposition mask 2B according to a third embodiment of the present invention. In the above-mentioned embodiment, the mask pattern portions 11 are stuck on the mask holder 10, thereby preparing a deposition mask. In this embodiment, a deposition mask is prepared using a single silicon wafer. For example, when a 12-inch wafer is used, a deposition mask with a side having a length of about 20 cm can be prepared. Au/Cr (chromium-gold alloy) is patterned on a silicon substrate, for forming wiring lines 19A and 19B and a voltage is then applied thereto, wherein the wiring line 19A functions as a positive electrode and the wiring line 19B functions as a negative electrode when charges are supplied from a power source. In this embodiment, wiring is performed so as to form an interdigital structure, thereby reducing the distance between the positive electrode and negative electrode. Thereby, the electrostatic attraction is increased and the Janssen-Rahbek force (attracting force) is increased ([0066], the claimed “a mask film; a plurality of first deposition openings  defined in the mask film; and a conductive layer which is on the mask film and receives a power, wherein the conductive layer comprises a first conductive pattern and a second conductive pattern spaced apart from each other along the mask film and electrically disconnected from each other, the conductive layer receives the power at the first conductive pattern and the second conductive pattern, and receipt of the power at the first conductive pattern and the second conductive pattern provides an electrostatic chuck function of the deposition mask”, see also Fig. 7 for openings).

‘108 does not teach the other limitations of:
Claim 1: (a mask film) comprising a polymer.
Claim 2: wherein the mask film comprises polyimide.

‘108 also teaches that a mask that has a thickness of 0.05 mm and contains ferromagnetic metal is prepared so as to allow the mask to adhere to a warped glass substrate, and the mask is securely joined to the substrate by attracting the mask using a permanent magnet placed on the back face of the substrate while the mask follows the warp of the substrate ([0006]), manufacturing organic EL panels ([0070], 2nd last sentence).

‘003 is an analogous art in the field of METHOD OF MANUFACTURING ORGANIC LIGHT EMITTING DISPLAY APPARATUS (title, same as ‘108), forming a master substrate on which a transfer mask is patterned to mirror positions of the pixel definition layer (abstract). ‘003 teaches that The metal mask is not ideal for forming a fine pattern since the metal mask bends due to its own weight. In addition, the metal mask requires a separate frame to support its edge. Further, a separate fixing member, e.g., magnet, is required to fix the metal mask with respect to a target substrate ([0007]), in a conventional method, a metal mask is used to form the organic material layer. In this case, a separate magnet is required to attach the mask to the device substrate. However, the transfer mask TM according to the present disclosure is formed of a material such as polyimide rather than metal, and thus the mask may be attached to the pixel definition layer by the electrostatic attraction between them, making the magnet unnecessary ([0055]).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have replaced the metal as the mask material of ‘108 with polyimide, as taught by ‘003, for the purpose of avoiding bending by the weight of metal and without the need of magnet, as taught by ‘003 ([0007] and [0055]).


‘108 further teaches the limitations of:
	Claim 3: forming wiring lines 19A 19B of Au/Cr ([0068], 2nd sentence, the claimed “the conductive layer comprises a conductive metal or a conductive metal oxide, the conductive metal comprises at least one of nickel, gold, titanium and molybdenum, and the conductive metal oxide comprises at least one of indium tin oxide and indium zinc oxide”).
	Claims 4-6: the interdigit electrode pattern as shown in Fig. 6 is the same as Applicant’s Figs. 2A-2B, (the claimed “wherein the first conductive pattern comprises a first common portion extended along a first direction and a plurality of first electrode portions which are each extended from the first common portion along a second direction crossing the first direction, and the second conductive pattern comprises a second common portion extended along the first direction and a plurality of second electrode portions which are each extended from the second common portion along the second direction” of claim 4, “wherein the first electrode portions and the second electrode portions alternate with each other along the first direction” of claim 5, and “wherein the first conductive pattern and the second conductive pattern of the conductive layer are spaced apart from each other along the mask film by a gap, and the gap is aligned with the plurality of first deposition openings” of claim 6).
Claim 9: Au/Cr (chromium-gold alloy) is patterned on a silicon substrate, for forming wiring lines 19A and 19B and a voltage is then applied thereto, wherein the wiring line 19A functions as a positive electrode and the wiring line 19B functions as a negative electrode when charges are supplied from a power source. In this embodiment, wiring is performed so as to form an interdigital structure, thereby reducing the distance between the positive electrode and negative electrode. Thereby, the electrostatic attraction is increased and the Janssen-Rahbek force (attracting force) is increased ([0066], the claimed “wherein the deposition mask having the electrostatic chuck function is removably attachable to a target substrate in a deposition process”).
Claims 10 -11: Fig. 6 shows rows of openings aligned/parallel to each other (the claimed “wherein the conductive layer comprises a plurality of second deposition openings which are respectively aligned with the plurality of first deposition openings” of claim 10 and “wherein the plurality of first electrode portions and the plurality of second electrode portions further comprise a plurality of second deposition openings which are respectively aligned with the plurality of first deposition openings” of claim 11, see also 112 rejection above).

The combination of Fig. 6 of ‘108 and ‘003 does not teach the limitations of:
	Claim 9: the deposition mask which is removably attached to the target substrate disposes the mask film between the conductive layer and the target substrate.

	Fig. 2 of ‘108 shows that the printed wires 14 is on the mask holder and below the mask pattern portions. Glass substrate is on top of the deposition mask, as shown in Fig. 1.

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have re-arranged the printed wiring lines 19A and 19B from the top of the deposition mask that in contact with the substrate in Fig. 6 of ‘108 to in between the mask holder and the mask pattern portions, for its suitability for applying electrostatic force with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mizumura(水村) JP 6163376 is cited for ITO electrode ([0032]) and polyimide or PET mask ([0020]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870. The examiner can normally be reached 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEATH T CHEN/Primary Examiner, Art Unit 1716